Citation Nr: 1628543	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1970 to February 1972.  He served in Vietnam and received a Purple Heart Medal and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to a TDIU.

The Veteran testified at a June 2014 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The Veteran was previously represented by Robert W. Legg.  In July 2011, during the pendency of this appeal, the Veteran changed his representation by granting a power-of-attorney in favor of Disabled American Veterans with regard to the claim on appeal. The Board recognizes the change in representation.

The issue of entitlement to a TDIU was remanded by the Board in August 2014.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  As directed by the Board, the AOJ obtained the Veteran's VA treatment records.  The AOJ sent the Veteran an April 2015 letter asking that he submit a completed VA Form 21-8940, Veteran's Application or Increased Compensation Based on Unemployability, specifically detailing any employment after May 2009 at the "V." Salon and Spa.  The AOJ then sent a VA Form 21-4192 to the Veteran for his employer(s) to complete.  The AOJ scheduled the Veteran for a VA examination to determine the functional impairment of the Veteran's service-connected disabilities.  The AOJ then readjudicated the appealed issues and issued a supplemental statement of the case.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).


FINDINGS OF FACT

1. The Veteran is service-connected for post-traumatic stress disorder (PTSD), rated 50 percent from February 23, 2005; peripheral neuropathy of the right upper extremity, rated 40 percent from May 7, 2009; fibromyalgia, rated 40 percent from August 11, 2014; peripheral neuropathy of the left upper extremity, rated 30 percent from May 7, 2009; diabetes mellitus, rated 10 percent from July 27, 2007 and 20 percent from April 14, 2008; peripheral neuropathy of the bilateral lower extremities, each rated 20 percent from May 7, 2009; tinnitus, rated 10 percent from September 29, 2006; and a scar, residual fragment wound, left thigh, left lower extremity, and right lower extremity, rated noncompensable from February 25, 1972. The Veteran's combined rating was 50 percent from February 23, 2005, 60 percent from September 29, 2006, 90 percent from May 7, 2009, and 100 percent from August 11, 2014.

2. The Veteran's service-connected disabilities precluded all forms of substantially gainful employment from January 1, 2011.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met from January 1, 2011. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). The claim of entitlement to a TDIU has been considered with respect to VA's duties to notify and assist. Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2015). A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a) (2015). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation. Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment. In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

There is no regulatory definition of "substantially gainful employment."   38 C.F.R. § 4.16(a) provides guidance in that it states: "Marginal employment shall not be considered gainful employment."  It also says definitively that marginal employment exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  § 4.16(a).   There is not always sufficient evidence in the claims folder to determine earned annual income.  However, in case there is appropriate evidence of earned annual income, the most recent poverty threshold may be found at: http://www.census.gov/hhes/www/poverty/data/threshld/ (last visited July 8, 2016).  Even if the income exceeds the poverty threshold, marginal employment may still exist on a facts found basis.  One example given is employment in a protected environment like a family business or a sheltered workshop.  38 C.F.R § 4.16(a).  

VA must consider the nature of employment and any reason for determination.  Id.  
The VA Adjudication and Procedural Manual (the Manual) has defined "substantially gainful employment" as: employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  See M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (as of April 30, 2012).   In Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991), CAVC stated that the Manual suggested a living wage.   CAVC also noted the standard offered little insight as to how it was to be applied, but looked to be objective.  In Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), CAVC cited to the definition of substantially gainful employment in the Manual and noted that the ability to work sporadically or just a few hours a day was not substantially gainful employment.  In that case, the Veteran maintained part-time work as a counselor and tutor.  Id.  

In many TDIU cases, the Veteran is already receiving benefits from the Social Security Administration (SSA).  CAVC has held that SSA decisions are not controlling, but pertinent to determining a veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992).  

Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a) (2015).



Service Connection for TDIU - Analysis

The Veteran contends that he is entitled to a TDIU because he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.

The evidence of record indicates that the Veteran has one year of college education. His military was field artillery crewman.  The Veteran has been employed as a hairdresser since high school.  For 20 years, he was self-employed in two of his own salons.  In 2000, he gave up his business and took a job in a hair salon for the next nine years.  The Veteran holds patents for three inventions, all related to his career as a hairdresser.

The Board first finds that the Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU as there is one disability rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a) (2015). The Veteran is service-connected for post-traumatic stress disorder (PTSD), rated 50 percent from February 23, 2005; peripheral neuropathy of the right upper extremity, rated 40 percent from May 7, 2009; fibromyalgia, rated 40 percent from August 11, 2014; peripheral neuropathy of the left upper extremity, rated 30 percent from May 7, 2009; diabetes mellitus, rated 10 percent from July 27, 2007 and 20 percent from April 14, 2008; peripheral neuropathy of the bilateral lower extremities, each rated 20 percent from May 7, 2009; tinnitus, rated 10 percent from September 29, 2006; and a scar, residual fragment wound, left thigh, left lower extremity, and right lower extremity, rated noncompensable from February 25, 1972. The Veteran's combined rating was 50 percent from February 23, 2005, 60 percent from September 29, 2006, 90 percent from May 7, 2009, and 100 percent from August 11, 2014.

After review of all the evidence of record, lay and medical, the Board next finds that the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.

In a November 2008 VA mental health counseling note, the Veteran reported that he was not doing well at work and that business was slowing down.  The therapist noted that the slowdown in work due to the economy was causing the Veteran anxiety at work. As a result, the Veteran sat for hours at a time without work and one day last week did not report to work because of his increasing anxiety.  The therapist stated that the Veteran's anxiety was causing problems with his employer.

In his May 2009 claim for TDIU, the Veteran reported earning approximately $25,000 for the past 12 months.  He stated that he left his last job with "V." Salon and Spa due to his disability.  He reported that he was presently unemployed, and his last date of employment was May 9, 2009.

In June 2009, the Veteran was afforded a VA examination to determine the nature and severity of his diabetes mellitus.  The VA examiner noted that the Veteran complained of numbness and tingling in his bilateral upper and lower extremities.  The Veteran reported that he felt some weakness and dropped things easily, and that the numbness in his bilateral lower extremities was made worse with prolonged walking and standing.  The VA examiner noted that the Veteran's work as a hair dresser aggravated the peripheral neuropathy of the bilateral upper and lower extremities.

In June 2009, the Veteran was afforded a VA examination to determine the nature and severity of his PTSD.  The VA examiner noted that the Veteran had a history of moving from job to job, and noted that the Veteran had been fired from his previous salon for being aloof.  The VA examiner noted that the Veteran worked part-time, about 20 hours per week. The VA examiner opined that the Veteran's aloof and cautious nature made interpersonal connections difficult.   His PTSD symptoms included panic attacks, hyperarousal, irritability, hypervigilance.  The VA examiner stated that the Veteran used isolation and limited contact with others as a method of coping.  In conjunction with PTSD symptoms, the Veteran also had symptoms consistent with depression, including depressed mood, anhedonia, low energy and motivation, decreased attention, and poor concentration.  The VA examiner assigned the Veteran a GAF score of 55.

An August 2009 VA psychiatry note indicates that the Veteran was fired from his job in May 2009, but was able to get a position a few weeks later at a new beauty salon.

In November 2009, the Veteran's former employer, "V." Salon and Spa, completed VA Form 21-4192, Request for Employment Information.  The employer stated that the Veteran had been employed from August 2008 to May 2009, and worked an average of 4-6 hours per day and 15-23 hours per week.  The employer stated that the Veteran earned $21, 612.06 during the 12 months preceding the last date of employment.  The employer stated that the Veteran was terminated due to not working his set hours, refusing to follow company policy and procedures, disrupting employer work place, and causing disruption in front of guests.

A November 2009 VA psychiatry note indicated that he Veteran was working as a hairdresser.

A January 2010 VA psychiatry note indicated that the Veteran was employed.

The Veteran submitted his Form W-2 for 2010.  The Veteran's income for 2010 was $14,567.89.  It was noted he was employed with a hair salon. 

The Veteran filed for disability benefits from the Social Security Administration (SSA) in November 2010.  The SSA determined that the Veteran's disability began on July 1, 2010, with  primary diagnoses of disorders of back, discogenic and degenerative, and a secondary diagnosis of anxiety.  The SSA determined that the Veteran stopped earning substantial gainful wages on July 1, 2010.  SSA records indicate that the Veteran earned $3988 in the second quarter of 2010.

In the Veteran's VA Form 9, dated January 2011, his representative stated that the Veteran was currently employed marginally, on a part-time basis.  The representative specifically stated that the Veteran's current employment was not substantially gainful employment.


In a February 2011 communication with the SSA, the Veteran indicated that he was currently working 8-12 hours per week as a hairdresser.  He stated that he had earned about $60 per week in the past month or so.

In a February 2012 letter, the Veteran's wife stated that the Veteran's PTSD symptoms were getting worse.  She stated that his anxiety levels had increased dramatically in the past year.  She stated that he tried to keep his anger in check, but the majority of the time was not successful.

An August 2012 VA neuropsychological evaluation report indicated that the Veteran reported last working on March 7, 2011, when he retired on disability subsequent to mobility/physical limitations from a broken ankle, as well as difficulty handling stress and problems with memory/concentration.  

A June 2013 VA psychiatry note indicated that the Veteran missed work, but had to quit because of his symptoms.  The physician noted that the Veteran's employer had discussed his irritability with customers and his having to walk away (per therapist, would. sit in car away from customer) when upset which was a factor that led him to stop working.  The physician opined that the Veteran was not employable due to his PTSD symptoms of irritability and avoidance of crowds/isolating.

In June 2014, the Veteran was afforded a Travel Board hearing. The Veteran stated that he had last worked approximately three and a half years earlier.  He further stated that he had cut his hours approximately 10 years before that, as he could not make it through the day.  He stated that he did not have control over his hands and had problems standing all day due to his peripheral neuropathies.  He also indicated that he had trouble being around people as his PTSD got worse.

In November 2014, the Veteran was afforded a VA examination to determine the etiology and severity of his fibromyalgia.  The VA examiner stated that pain from fibromyalgia prevents prolonged standing and interferes with ability to use shears and hair care tools.  The VA examiner further noted that the Veteran's stamina was low, his attention was poor, making it hard to focus on tasks, and his memory was poor, causing him to forget steps of hair care procedures. 

The evidence of record indicates that the Veteran has a current disability rating that meets the schedular criteria for consideration of a TDIU from May 7, 2009.  

The poverty threshold was $11, 161 in 2009, $11,344 in 2010, and $11,484 in 2011. See http://www.census.gov/hhes/www/poverty/data/threshld/ (last visited July 8, 2016).  The Veteran's earned annual income in 2009 and 2010 exceeded the poverty threshold for one person.  Specifically, the Veteran's income (as a hairdresser) for the 12 months prior to his May 2009 claim was approximately $25,000 and his Form W-2 for 2010 indicated that he earned $14,567.89.  The finding that the Veteran was gainfully employed in 2009 and 2010 is supported by the Veteran's Form W-2 for 2010, August 2012 and June 2013 VA treatment notes, the Veteran's testimony during the June 2014 Travel Board hearing, and the November 2014 VA examination report.  

It is acknowledged that the SSA determined that the Veteran's disability began on July 1, 2010, with primary diagnoses of disorders of back, discogenic and degenerative, and a secondary diagnosis of anxiety. However, not all of the disabilities considered by the SSA are service-connected, including the back disability.   It is further acknowledged that SSA determined that the Veteran stopped earning substantial gainful wages on July 1, 2010.  Specifically, the record indicates that the Veteran earned $3988 in the second quarter of 2010. Ultimately, however, his 2010 W-2 makes clear that his earned income for the entire calendar year of 2010 exceeded the poverty threshold.  It is also notable that the award of SSA benefits was based on a primary disability which is not service-connected. 

As of 2011, the Veteran's income plummeted and he only worked on a limited basis.  In February 2011, the Veteran indicated that he was working 8-12 hours per week and had earned about $60 per week in the past month or so.  By June 2013, a VA psychiatry note indicated that the Veteran was no longer working.

For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence of record as a whole demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16, and accordingly, the Board finds that a TDIU is warranted from January 1, 2011.



ORDER

Entitlement to a TDIU is granted from January 1, 2011.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


